COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
                                                                No. 08-16-00271-CV
  IN THE MATTER OF THE ESTATE OF                 §
                                                                     Appeal from
  JORGE ROBERTO ROJERO,                          §
                                                                 Probate Court No. 1
  DECEASED.                                      §
                                                              of El Paso County, Texas
                                                 §
                                                               (TC # 2014-CPR03416)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.